DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 3/19/2021, the applicants have filed a response: claims 1, 8, and 15 have been amended.  Claims 1 – 3, 5, 7 – 10, 12, 14 – 17 and 19 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Priority
4.	Applicant claims priority to provisional patent application 62/454,182 in paragraph [0001] of the specification.  However, it is hereby noted that the specification paragraphs cited by applicant in the arguments dated 9/30/2020 and noted below, specifically ¶¶ [0039-0052], are not disclosed in the specification of the provisional application.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunning et al. (U.S. Publication 2006/0168225) (Gunning hereinafter) and Cloccarelli (U.S. Publication 2004/0158843) (Cloccarelli hereinafter) in further view of Torman et al. (U.S. Publication 2018/0025113) (Torman hereinafter) and Kamura (U.S. Publication 2008/0301225) (Kamura hereinafter).
8. 	As per claim 1, Gunning teaches a method comprising:
          providing a custom object configured to use a custom connector configured to translate data from a first protocol to a second protocol between a first software platform and a second software platform, the custom object being defined based on a definition Gateway 121, Gateway Application 123, ¶ 0081, fig. 8; Gateway Application mapped to custom object, Gateway mapped to custom connector; “The gateway is accessed by a user computer that is searching for content. The gateway translates and routes the search request to the key nodes along with addresses of a second set of content provider computers that the key nodes should access to further conduct searches for additional content. The key nodes search their own content and forward the search request to the second set of content provider computers (designated as secondary nodes) as requested by the gateway. Results from the secondary nodes are forwarded to the primary nodes and reported back to the gateway with the results of the primary nodes. The results are consolidated and reported back to the user initiating the search.” ¶ 0038; searching for content suggests a search query, key and secondary nodes are mapped to first/second software platforms];
          the custom connector receiving a first request for the data to be provided to the first software platform from the second software platform, the first request being in a first protocol, the first platform and the second software platform being different software platforms [“The network operates by cascading search requests though each tier of nodes. For example, if User 1 desires to obtain certain content XYZ, User 1 will connect to the gateway 95 and initiate a search for content XYZ. The gateway 95 maintains a list of addresses of content providers indexed by search criteria. Gateway 95 will then send a message to the first set of computers (91a, 91b, 91c, etc. requesting that each perform a search for XYZ in their contents and requesting that they forward a search request to the second set of content provider computers (92a,92b, 92c, etc.) instructing those computers to conduct a search of their contents for XYZ.” ¶ 0062], wherein each of resources, functionality, services, and data for said first platform differ from those of said second platform [“Web Services describes a standardized way of integrating Web based applications using the XML, SOAP, WSDL and UDDI open standards over an Internet protocol backbone. XML is used to tag the data, SOAP is used to transfer the data, WSDL is used for describing the services available and UDDI is used for listing what services are available. Web services allow organizations to communicate data without intimate knowledge of each other's IT systems behind the firewall,” ¶ 0032; “Web services allow different applications from different sources to communicate with each other without time-consuming custom coding, and because all communication is in XML, Web services are not tied to any one operating system or programming language.” ¶ 0034; suggesting that the various content providers are based on different/disparate platforms], the custom connector being configured to use together each of the resources, functionality, services, and data of the first platform with the second platform to create other functionality configured to be executed by the first platform [“The manufacturer application 109 provides an
interface for manual product data entry; and in addition, provides a translation interface that will allow a manufacturer to point to their existing product databases to retrieve the required product detail information. The manufacturer application 109 will save product detail information in a file to be searched later by the Gateway 121 Gnutella based search request initiated by the consumer application 105.  The manufacturer application 109 will also provide Gnutella protocol handling to allow for searches initiated by the consumer application 105 through the Gateway 121. Each search request will instruct the key manufacturer node to search the contents of its product detail files and forward the search to other secondary Manufacturer nodes. The manufacturer application 113 will initially communicate with the Gateway 121 for network connection parameters.” ¶ 0072; “The manufacturer application 113 will search and retrieve data about three subjects: (1) manufacturer identification (Manufacturer ID); (2) manufacturer product data; and (3) manufacturer financial transaction data (i.e. where is the money sent). This in effect creates a manufacturer network by linking the nodes searches of manufacturers of the same Item Tag to make the search of the manufacturer network faster and more efficient,” ¶ 0073] the first software platform, via the custom object, using resources, functionality, services, and data of the second software platform in combination with the resources, functionality, services, and data of the first software platform to extend the resources, functionality, services, and data of the first software platform, wherein the first platform processes information as though the first software platform also included the resources, functionality, services, and data of the second software platform [“Gateway 121 accepts search requests formatted in http/xml protocol directly from consumer application 105.  The Gateway 121 translates the http/xml request into a second protocol (e.g. Gnutella) based request 261 which is sent to a first set of manufacturer computers that comprise a plurality of manufacturer computers,” ¶ 0078; “The Gateway 121 receives http/xml search request from directly consumer application as shown in step 270. The Gateway application 123 translates the search request data into a Gnutella based search request,” ¶ 0081];
          the custom object providing the second request to the second software platform [“Gateway application 123 translates the search request data into a Gnutella based search request using Java. The Gateway 121 then sets the TTL for each search request packet and sends the request to a plurality of manufacturer computers 107, each being designated as a Key Node.” ¶ 0082];
          the custom object receiving results providing the data corresponding to the second request from the second software platform [“The gateway 121 then receives the manufacturers’ search results in step 273 and using a java application translates it from Gnutella protocol to http/xml in step 274. The gateway 121 then sends the search results to the originating consumer application 109.” ¶ 0082].
          Gunning does not explicitly disclose but Cloccarelli discloses receiving a first request comprising a function call; and the custom object translating, by a processor, the function call and accompanying data of the first request into a second request comprising an instruction in a second protocol that is used by the second software platform as an instruction to perform a particular function with said accompanying data of said first request that is not available on the first software platform, the first protocol and the second protocol being different [“Referring to FIG.8, there is shown a flowchart 800 of the invocation of a function or method getCompany() 802 using the JavaScript proxy object 714 for a remote stateless object, X, (not shown). The JavaScript proxy object 714 identifies the object, X, and the method to be invoked to the dynamic remote of object protocol applet 706, via X.getCompany() 804, having checked to ensure that the parameters supplied were in the correct format. The dynamic remote object protocol applet 706 creates an XML file 806 that contains the method invocation request and associated parameters. The XML file 806 is transmitted, via HTTP, to the DROP servlet 306. The DROP servlet 306 parses the XML file 806 and invokes the method getcompany() of the remote Java object X808. The invocation of that method is performed using the parameters that were initially supplied to the JavaScript proxy object 714 for the Java object X808.  The dynamic remote object servlet 306 receives the object 810 returned from the method invocation, that is, the results of the method invocation, and converts the returned object 810 into a corresponding XML file 812. The dynamic remote object protocol servlet 306 transmits that XML file 812 to the dynamic remote object protocol applet 706,” ¶ 0091; accessing the remote system suggests unavailability on the first platform].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gunning and Cloccarelli available before the effective filing date of the claimed invention, to modify the capability of converting network-based data using different protocols and platforms as disclosed by Gunning to include the capability of remote object invocation as taught by Cloccarelli, thereby providing a mechanism to enhance system efficiency and usability by simplifying access to remote objects and functions [Cloccarelli ¶ 0009].
          Gunning and Cloccarelli do not explicitly disclose but Torman discloses attribute-value pairs and the custom object parsing the attribute-value pairs and storing the attribute-value pairs as parsed data in a table of a multitenant database with columns a database system is used to store records, and the database system can be in the form of a multi-tenant database system,” ¶ 0014; “Records 205-220 include six data fields: id (e.g., a unique number representing an identifier for the record), type (e.g., representing the nature of the patient's visit to the doctor), date (e.g., representing the date of the patient's visit), SSN (e.g., the social security number of the patient), patient (e.g., representing the patient's name), and doctor (e.g., representing the doctor whom the patient visited). The values of some or all of the data fields of records 205-220 can be stored in the JSON data field of record 225 for storage in event database 130. For example, the values for the id, type, date, patient, and doctor data fields for records 205-220 can be stored as attribute-value pairs in the JSON data field of record 225,” ¶ 0031; data fields mapped to columns; “application system server 115 can receive a query to search and identify records of transactional record database 125 by parsing the query and determining the parameters to use to identify the records. At block 315, records satisfying the query can be identified. For example, records can be identified based on the parameters in the query and provided for display. At block 320, attribute-value pairs of data can be identified. For example, the attribute-value pairs of data to be stored in a JSON data field can be identified. At block 325, the attribute-value pairs can be stored in an unstructured data field. For example, the attribute-value pairs may be stored in a JSON data field of a record of event database 130,” ¶ 0034].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gunning, Cloccarelli and Torman available before the effective filing date of the 
          Gunning, Cloccarelli and Torman do not explicitly disclose but Kamura discloses the custom object translating, by a processor, the results corresponding to the data corresponding to the second request from the second software platform into the first protocol and providing the translated results to the first software platform [“Information processing apparatus where a first software including a first operating system and a first program group running on the first operating system, and a second software including a second operating system and a second program group running on the second operating system run concurrently.” cl. 1; first and “analyze data transmitted from the client software to the server and data transmitted from the server to the client software, and relaying section which belongs to the second program group, and configure to relay communication between the client software and the server according to analyzed result of the analysis section, the relaying section converts data of the first protocol transmitted by the client software to data of a second protocol  where information relating to at least the authentication processing is encrypted to transmit the same to the server and converts data of the second protocol transmitted by the server to data of the first protocol to transmit the same to the client software,” cl. 2].

9. 	As per claim 2, Gunning, Cloccarelli, Torman and Kamura teach the method of claim 1.  Gunning further teaches wherein the second request uses an application programming interface (API) of the second software platform [“The transaction engine application uses a commercially available credit card processing service (e.g. Nova) API to effect transaction and a hipping/fulfillment/Tracking API (e.g. Fed-Ex) to schedule shipping. An API is a set of routines, protocols and tools for building Software applications. Most operating environments provide an API so that programmers can write applications consistent with the operating environment.” ¶ 0071].
10.         As per claim 8, it is a device claim having similar limitations as cited in claim 1.  Thus, claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above.
11.         As per claim 9, it is a device claim having similar limitations as cited in claim 2.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above.

13.         As per claim 16, it is a computer program product claim having similar limitations as cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gunning, Cloccarelli, Torman and Kamura in further view of Nathan et al. (U.S. Publication 2015/0358383) (Nathan hereinafter).
15. 	As per claim 3, Gunning, Cloccarelli, Torman and Kamura teach the method of claim 1.  Gunning, Cloccarelli, Torman and Kamura do not explicitly disclose but Nathan discloses wherein the first request is in a database query format, and the second request is in a hypertext transfer protocol format [“the ODBC driver translates the SQL query into an HTTP request and translates the received HTTP response into a table structure that can be used by the submitter of the SQL query,” ¶ 0014].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gunning, Cloccarelli, Torman, Kamura and Nathan available before the effective filing date of the claimed invention, to modify the capability of converting network-based data using different protocols and platforms as disclosed by Gunning, Cloccarelli, Torman and Kamura to include the capability of converting data as taught by Nathan, thereby providing a mechanism to enhance system efficiency and usability by converting requests and data between commonly-implemented data storage and transmission formats.

17.         As per claim 17, it is a computer program product claim having similar limitations as cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above.
18.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunning, Cloccarelli, Torman and Kamura in further view of Coleman (U.S. Patent 5,708,828) (Coleman hereinafter).
19. 	As per claim 5, Gunning, Cloccarelli, Torman and Kamura teach the method of claim 1.  Gunning, Cloccarelli, Torman and Kamura do not explicitly disclose but Coleman discloses further comprising: generating a data object corresponding to the results in a data format used by the first platform, wherein the listing of the results is based on the data object [“the present invention comprises an improved system and method for converting data between different formats or types. The present invention converts data to a pre-defined generic data object or generic data type and then converts data from this generic type to the new format,” col. 5, lines 26 – 30].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gunning, Cloccarelli, Torman, Kamura and Coleman available before the effective filing date of the claimed invention, to modify the capability of converting network-based data using different protocols and platforms as disclosed by Gunning, Cloccarelli, Torman and Kamura to include the capability of converting data as taught by Coleman, 
20.         As per claim 12, it is a device claim having similar limitations as cited in claim 5.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above.
21.         As per claim 19, it is a computer program product claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
22.         Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gunning, Cloccarelli, Torman and Kamura in further view of Counts et al. (U.S. Publication 2013/0254206) (Counts hereinafter).
23. 	As per claim 7, Gunning, Cloccarelli, Torman and Kamura teach the method of claim 1.  Gunning, Cloccarelli, Torman and Kamura do not explicitly disclose but Counts discloses wherein the first request includes a geographic location of a user corresponding to the first request [“Note that the user may provide preference data with the request,  e.g., a desired level of diversity, as well as possibly other information, such as geographic location that may be used as part of the overall selection process,” ¶ 0022].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Gunning, Cloccarelli, Torman, Kamura and Counts available before the effective filing date of the claimed invention, to modify the capability of converting network-based data using different protocols and platforms as disclosed by Gunning and Cloccarelli to 
24.         As per claim 14, it is a device claim having similar limitations as cited in claim 7.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above.
Response to Arguments
25.	Applicant’s arguments have been carefully considered but are not persuasive.
26.	Applicant argues on page 10 that “there is no recitation, teaching, suggestion, motivation, indication, description, or disclosure of using ‘resources, functionality, services, and data’ together to creating functionality … ‘results’ and ‘content’ are not ‘functionality.” … ‘Results’ and ‘content’ imply the retrieval of data provided for perusal, not functionality created for user interaction.”  First, applicant provides no specification reference in support of the amendments and arguments.  Second, “functionality” is not defined in the specification, nor are any limiting examples provided, thus the term is interpreted broadly.  As shown above, the cited portions of Gunning create functionality using multiple platforms by providing the capability of creating a manufacturer network by linking node searches to create a faster and more efficient search capability. 
Conclusion
27.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193